UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6470



LLOYD LEWIS,

                                              Plaintiff - Appellant,

          versus


THOMAS BREEDLOVE; CHARLES HAWLEY; DAVID HUNT,

                                             Defendants - Appellees,

          and


VANCE COUNTY JAIL; COUNTY OF VANCE,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-113-5-BO, CA-01-123-5-BO)


Submitted:     July 18, 2002                 Decided:   July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd Lewis, Appellant Pro Se. Mark Allen Davis, Douglas William
Hanna, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lloyd Lewis appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Lewis v. Breedlove, Nos. CA-01-113-5-BO; CA-01-

123-5-BO (E.D.N.C. filed Feb. 12, 2002; entered Feb. 13, 2002). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2